DETAILED ACTION
The RCE filed August 16, 2021, and the information disclosure statement (IDS) filed August 16, 2021 have been entered. Claims 1-22 are pending. Claims 1, 8 and 15 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 16, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sriramagiri et al. (US 2015/0134897).
Regarding independent claims 1 and 15, Sriramagiri et al. disclose an apparatus comprising: 
a plurality of memory mats (e.g., FIG. 1: Rank1 and Rank 2); 
a refresh control circuit configured to refresh one or more of the plurality of memory mats responsive to an activation of a refresh signal, wherein the one or more of the plurality of memory mats refreshed responsive to a given activation are physically 
Regarding claims 2-5 and 16-21, which depends from claims 1 and 15, respectively, e.g., FIG. 1 and accompanying disclosure of Sriramagiri et al. disclose the limitations of claims 2-5 and 16-21.

Claims 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chishti et al. (US 9,418,723).
Regarding independent claim 8, Chishti et al. disclose an apparatus comprising: 
a memory bank (e.g., FIG. 9: BANKS) including a plurality of mat sets (FIG. 9: rows 0-7, rows 8-15 …) each comprising a plurality of memory mats arranged along a line; 
a refresh control circuit (see FIGS. 1-2) configured to provide a sequence of refresh addresses each including a mat address, wherein the mat address is associated 
a row control circuit (see FIGS. 1-2) configured to refresh the memory mats associated with each refresh address, wherein each and every refresh address of the sequence of refresh addresses specifies memory mats which are each physically separated by at least one other of the plurality of memory mats from the memory mats specified by immediately previous or subsequent refresh addresses of the sequence (see e.g., FIG. 9, and accompanying disclosure, e.g., col. 10, lines 35-44: … rows 0-7 and 16-24 may be refreshed responsive to AR commands. Meanwhile, rows 8-15 and 24 to 31 may be skipped or not refreshed since they do not include weak cells, i.e., first mat (rows 0-7 being refreshed and followed by third mat (rows 16-23) being refreshed).
Regarding claims 9-14, which depends from claim 8, e.g., FIGS. 1-2 and 9 and accompanying disclosure of Chishti et al. disclose the limitations of claims 9-14.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sriramagiri et al. (US 2015/0134897) in view of Lea et al. (US 2018/0033479).
Regarding claim 6, Sriramagiri et al. teach the limitations of claim 1.

Lea et al. teach a plurality of sense amplifier arrays, each of the plurality of sense amplifier arrays associated with a pair of the plurality of memory mats, wherein each time the one or more of the plurality of memory mats is refreshed, the associated ones of the plurality of sense amplifier arrays are activated (see FIG. 1B).
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Lea et al. to the teaching of Sriramagiri et al. such that a memory, as taught by Sriramagiri et al., utilizes dedicated sense amplifiers, as taught by Lea et al., for the purpose of individually sensing component for that subarray (see Lea, para. 0050).
Regarding claim 7, Sriramagiri et al. and Lea et al., as combined, teach the limitations of claim 6.
Sriramagiri et al. further teach none of the plurality of sense amplifier arrays are activated by two sequential activations of the refresh signal (see FIG. 1).

Claim 22 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Chishti et al. (US 9,418,723) in view of Lea et al. (US 2018/0033479).
Regarding claim 22, Chishti et al. teach the limitations of claim 11.
Chishti et al. do not explicitly disclose no two memory mats sharing a same sense amplifier are refreshed sequentially.
Lea et al. teach the deficiencies in FIG. 1B and accompanying disclosure.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Lea et al. to the teaching of Chishti et al. such that a 

Response to Argument
Applicants’ RCE filed 08/16/2021, after Notice of Allowance, with respect to the rejection(s) of claims 1-22 have been fully considered. However, during updated search, new reference(s) surfaced and have been applied in a new ground of rejection necessitated by this amendment. Therefore, it is respectfully submitted that the examiner maintains the rejection. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825